Citation Nr: 1002169	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a dental condition for 
treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  This case has been advanced on the docket.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in November 2009 and delivered sworn testimony via 
video conference hearing in Des Moines, Iowa.


FINDING OF FACT

The Veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma incurred during his 
active military service.


CONCLUSION OF LAW

Service connection for a dental condition for treatment 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.120, 17.160, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2008 the Veteran was 
informed of the evidence and information necessary to 
substantiate a claim for an increased evaluation for a dental 
condition, the information required of the appellant to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  

The Board observes that the Veteran is in fact seeking 
service connection for a dental condition for treatment 
purposes.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  An August 
2009 statement of the case informed the Veteran of the 
evidence and information necessary to substantiate the claim 
for service connection for a dental condition for treatment 
purposes.  This was followed by readjudication in an August 
2009 supplemental statement of the case.  Moreover, the 
Veteran's testimony during the November 2009 hearing reflects 
that he had actual knowledge of what was needed to support 
the claim for service connection for a dental condition for 
treatment purposes.  Additionally, the Board notes the 
Veteran has had representation throughout the duration of the 
appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").

These factors show that the notice deficiency did not affect 
the essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

In the March 2008 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA records.  The Board 
has considered whether the Veteran should be scheduled for a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
Veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds, however, that such an examination is not necessary to 
decide the claim as the evidence of record contains 
sufficient competent medical evidence to decide the claim.  
In this regard, the Board notes that the case involves a 
factual question of whether the Veteran has a dental 
disability due to in-service dental trauma.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

The Veteran is claiming service connection for dental 
disability for treatment purposes, and has indicated that he 
is not seeking service connection for dental disability for 
compensation purposes.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
38 C.F.R. § 3.381(a).  Missing teeth may be compensable for 
rating purposes under Diagnostic Code 9913 ('loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity').  However, the note immediately 
following this code states, 'these ratings apply only to bone 
loss through trauma or disease such as osteomyelitis, and not 
to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.'  38 C.F.R. § 4.150, Diagnostic Code 9913.

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(a) and (b).

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  VAOPGCPREC 5-97.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Initially, the Board notes that it appears that a September 
1953 RO action essentially determined that the Veteran was 
eligible for service connection for treatment purposes for 
multiple teeth, on a one-time-basis, pursuant to 38 U.S.C.A. 
§ 17.161(b).  That provision generally requires that such 
treatment be performed within 14 months of discharge from 
service.

In this case, the service dental records showed that the 
Veteran received dental treatment for multiple caries; the 
records also reveal that no teeth were extracted during 
service.  The Veteran has testified that while serving in 
Korea he was treated by a mobile military dental unit for 
gingivitis.

Private records dated in June 2008 reveal that the Veteran 
had multiple teeth extracted.

The Board acknowledges the Veteran's assertions that his 
post-service extractions were related to either his boxing 
during service, or due to the inservice dental treatment he 
received.  While the Veteran has asserted that he engaged in 
boxing during service, and the Board does not dispute the 
Veteran's contention, the service treatment records do not 
show that his dental care during service was due to service 
trauma, to include boxing.  Further, the Veteran essentially 
testified at his November 2009 Board hearing (November 2009 
Board hearing transcript, page 8) that no dentist or health 
care professional had linked his post-service teeth 
extractions to any dental disease or injury that occurred 
during service.  As such, Class II eligibility is not met.

The evidence of record does not show that the Veteran has 
impairment of the mandible, loss of a portion of the ramus, 
loss of a portion of the maxilla, or loss of substance of the 
maxilla or mandible.  That is, all evidence of record is 
against a finding that the Veteran has a compensable dental 
disability.  Therefore, class I eligibility is not met.

In conclusion, the preponderance of the evidence is against 
the claim for service connection for the purpose of VA 
outpatient dental treatment.  The Veteran's contentions do 
not place him within the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150, and the Veteran 
does not meet the requirements under 38 C.F.R. § 17.161 for 
service connection for the limited purpose of receiving VA 
treatment.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing dental 
problems during or after service).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, in 
and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a dental condition for treatment 
purposes is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


